The Supreme Court affirmed the judgment of the Common Pleas on February 25, 1884, in the following opinion,
Per Curiam:
The Coui’t fairly submitted to the jury to find whether in the transaction between the garnishees and Stine there was any intention to hinder, delay or defraud creditors. The evidence showed no facts-to justify the Court in declaring the transaction fraudulent in law. Execution creditors as well a s others may purchase jointly at a Sheriff’s sale fairly made, and it is not fraudulent in law to leave in the possession of the defendant in the execution property so purchased. In this case the jury has found there was no fraud in fact.
Judgment affirmed.